     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 1 of 7 Page ID #:5775




 1   Rachel Steinback, SBN 310700              Carol A. Sobel, SBN 84483
     Law Office of Rachel Steinback            Monique A. Alarcon, SBN 311650
 2   3435 Wilshire Blvd, Suite 2910            LAW OFFICE OF CAROL SOBEL
 3   Los Angeles, CA 90010                     725 Arizona Avenue, Suite 300
     (t) 213-537-5370                          Santa Monica, CA 90401
 4
     (f) 213-232-4003                          (t) 310-393-3055
 5   (e) steinbacklaw@gmail.com                (e) carolsobel@aol.com
 6                                             (e) monique.alarcon8@gmail.com
     Attorneys for Plaintiffs.
 7
 8   [Additional Counsel on Following Page]
 9
                       UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12   OMAR ARNOLDO RIVERA                      Case No. 5:18-cv-01125-SP
     MARTINEZ; ISAAC ANTONIO                  [Magistrate Judge: Hon. Sheri Pym]
13   LOPEZ CASTILLO; JOSUE
     VLADIMIR CORTEZ DIAZ; JOSUE
14   MATEO LEMUS CAMPOS;                      PLAINTIFFS’ APPLICATION FOR
     MARVIN JOSUE GRANDE
15   RODRIGUEZ; ALEXANDER                     USE OF A JUROR
     ANTONIO BURGOS MEJIA; LUIS               QUESTIONNAIRE
16   PEÑA GARCIA; JULIO CESAR
     BARAHONA CORNEJO, as                     [Filed concurrently herewith Exhibit A]
17   individuals,
18                   Plaintiffs,
19   v.                                       Trial:    February 3, 2020
20   THE GEO GROUP, Inc., a Florida
21   corporation; the CITY OF
     ADELANTO, a municipal entity; GEO
22   LIEUTENANT DURAN, sued in her
     individual capacity; GEO
23   LIEUTENANT DIAZ, sued in her
     individual capacity; GEO
24   SERGEANT CAMPOS, sued in his
     individual capacity; SARAH JONES,
25   sued in her individual capacity; THE
     UNITED STATES OF AMERICA;
26   and DOES 1-10, individuals,
27                   Defendants.
28
     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 2 of 7 Page ID #:5776




 1   Catherine Sweetser, SBN 271142
     Kristina A. Harootun, SBN 308718
 2   SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
 3   11543 W. Olympic Boulevard
     Los Angeles, CA 90064
 4
     (t) 310-396-0731
 5   (f) 310-399-7040
 6   (e) csweetser@sshhlaw.com
     (e) kharootun@sshhlaw.com
 7
 8   Colleen Flynn, SBN 234281
     LAW OFFICE OF COLLEEN FLYNN
 9   3435 Wilshire Boulevard, Suite 2910
10   Los Angeles, CA 90010
     (t) 213-252-9444
11
     (f) 213-252-0091
12   (e) cflynnlaw@yahoo.com
13
     Matthew Strugar, SBN 232951
14   LAW OFFICE OF MATTHEW STRUGAR
15   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, CA 90010
16
     (t) 323-696-2299
17   (e) matthew@matthewstrugar.com
18
19
20
21
22
23
24
25
26
27
28
     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 3 of 7 Page ID #:5777




 1         COME NOW Plaintiffs, by and through their undersigned counsel, and
 2   respectfully request that the Court grant their Application for Use of a Jury
 3   Questionnaire. In support thereof, Plaintiffs state as follows:
 4    I.   INTRODUCTION
 5         This case, brought by noncitizen asylum-seeking Plaintiffs from Central
 6   America, involves sensitive issues that many people may be uncomfortable
 7   discussing openly in a full courtroom. Some of the issues involved in this case
 8   include attitudes about whether:
 9      • noncitizens/immigrants have constitutional rights;
10      • noncitizens/immigrants should be able to gain relief in U.S. courts;
11      • opinions about the issues in this case change when the Plaintiffs are non-
12         English speaking Latino immigrants.
13         In order to ensure that an impartial jury, untainted by prejudice and bias, is
14   empaneled, Plaintiffs respectfully request that the Court utilize a short jury
15   questionnaire in this case, in addition to the oral voir dire it will conduct.
16         More, the future of the Adelanto facility specifically has recently garnered
17   widespread media attention. In light of these circumstances, Plaintiffs submit that
18   a jury questionnaire in addition to standard voir dire procedures will assist the
19   Court in ensuring that this case is tried before an impartial jury.
20   II.   A JURY QUESTIONNAIRE IS NECESSARY TO IDENTIFY BIAS
21         AND PREJUDICE
22         Federal Rule of Civil Procedure 47 provides this Court with discretion on how
23   to examine potential jurors. While a court has discretion in how voir dire is
24   conducted, if “an inquiry requested by counsel is directed toward an important aspect
25   of the litigation about which members of the public may be expected to have strong
26   feelings or prejudices,” the court should permit adequate inquiry into the matter on
27   voir dire. Darbin v. Nourse, 664 F.2d 1109, 1113 (9th Cir. 1981). The Court may
28   also take additional measures to inquire about sensitive matters, including the use of


                                                 1
     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 4 of 7 Page ID #:5778




 1   a jury questionnaire.
 2             1. Prospective Jurors May Be Biased Against Plaintiffs On the Basis
 3                That They Are Latino Noncitizens Whose Claims Stem From An
 4                Incident At An Immigration Detention Center.
 5         Courts and commentators have long stressed the importance of voir dire
 6   questioning to obtain a fair and impartial jury. See J.E.B. v. Alabama, 511 U.S. 127,
 7   114 (1994) (litigants are entitled to jury free of group stereotypes that are reflective
 8   of historical bias); U.S. v. Shavers, 615 F.2d 266, 268 (5th Cir. 1980). The Ninth
 9   Circuit has acknowledged that a more specific inquiry into juror opinions is
10   appropriate where “[t]he nature of the controversy or . . . may involve matters on
11   which a number of citizens may be expected to have biases or strong inclinations.”
12   Darbin, 664 F.2d at 1113. As the Court itself recognized at the parties’ final pretrial
13   conference, jurors’ thoughts about immigration are undoubtedly deeply-felt and
14   extensive – which makes it all the more crucial for the Parties to be afforded the
15   opportunity to adequately inquire.
16         In this case, it is imperative that Plaintiffs have an honest, open opportunity
17   to explore potential juror bias against them because they are Latino noncitizens, who
18   were detained after entering the United States, and are now bringing an excessive
19   force claim in a U.S. court based on an incident that occurred while they were in
20   immigration detention. Recent media coverage on the future of the Adelanto facility
21   highlights the divisive nature of the issues in this case and the need for a juror
22   questionnaire. 1 See Skilling v. United States, 561 U.S. 358, 388 (2010) (citing
23   “comprehensive” juror questionnaire and individual juror questioning to support
24   finding that voir dire was adequate to select impartial jury in case involving
25   widespread pretrial publicity.). The Questionnaire proposed by Plaintiffs will be
26   1
      The Desert Sun, ICE Detention Center expansion divides Adelanto citizens,
27   January 24, 2020, available at
28   https://www.desertsun.com/videos/news/2020/01/24/ice-detention-center-
     expansion-divides-adelanto-citizens/4558997002/.


                                                2
     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 5 of 7 Page ID #:5779




 1   crucial to helping identify jurors who might undermine Plaintiffs’ right to a jury free
 2   of anti-immigrant prejudice and bias.
 3             2. A Written Questionnaire Will Elicit More Honest Answers Than Oral
 4                 Questions Asked in Public and Will Ultimately Save Time
 5         It is well established that an admission of racial bias may be silenced by a
 6   number of factors, including “social desirability”, which leads a prospective juror to
 7   tell a court that he or she is a good, fair-minded citizen devoid of prejudice. See
 8   Heaney, Lisa, The Case for Meaningful Voir Dire on Race and Sexual Orientation
 9   Bias, Jurywork: Systematic Techniques (Clark Boardman Callaghan, 2d Ed., 1983).
10   The same holds true for strong anti-immigrant bias and the bases therefore. Many
11   people do not want to publicly disclose negative or strongly positive feelings or
12   experiences on these issues due to potential embarrassment and the fear of divulging
13   highly sensitive, private experiences in those prospective jurors’ lives.
14         Questionnaires allow jurors to provide these sensitive answers in private,
15   which most jurors prefer. Research has demonstrated that prospective jurors tend to
16   answer written questionnaires more honestly than questions asked by a lawyer or
17   judge in a public courtroom because they are sometimes embarrassed or ashamed to
18   admit bias.
19         The advantages of written questionnaires include the following:
20          • Written questionnaires are more private, and encourage honesty,
21          particularly about sensitive issues involving bias and prejudice that are
22          critical in this case.
23          • Written questionnaires reduce the influence of “evaluation anxiety,”
24          which causes potential jurors to temper their answers because they know
25          they are being evaluated by the court and the attorneys as they speak.
26          • Written responses are not influenced by answers given by other members
27          of the venire.
28   ///


                                               3
     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 6 of 7 Page ID #:5780




 1          • Written responses revealing prejudicial information seen or heard by one
 2          potential juror will not taint the entire jury pool as an oral response might.
 3          • Written responses are not influenced by the characteristics or qualities of
 4          the interviewer.
 5          • Written questionnaires provide more information about each potential
 6          juror than would be obtained in oral questioning, particularly when open-
 7          ended questions are used, and in less time.
 8          • Written questionnaires streamline the jury selection process by allowing
 9          the court and counsel to focus more quickly on areas of concern during voir
10          dire.
11   See generally Lilley, “Let Jurors Speak the Truth, in Writing,” 41 JUL Trial 64
12   (2005); American Bar Association, Principles for Juries and Jury Trials, Principle
13   11(A)(1) (2005) (suggesting use, in appropriate cases, of a “specialized
14   questionnaire addressing particular issues that may arise”); Vidmar, “Case Studies
15   of Pre- and Midtrial Prejudice in Criminal and Civil Litigation,” 26 Law and Human
16   Behavior, No. 1 (Feb. 2002); Seltzer, Venuti & Lopes, “Juror Honesty During the
17   Voir Dire,” 19 Journal of Criminal Justice, 451-62 (1991).
18         The Questionnaire permits the prospective juror to admit bias in a
19   nonthreatening situation. Thus, a carefully crafted questionnaire will help root out
20   bias that would otherwise go undetected. Once the prospective jurors are in the
21   courtroom, individual questioning of jurors, outside the presence of other jurors, on
22   sensitive topics encourages jurors to be candid about subjects that may be more
23   difficult to talk about in front of a group. In fact, a short questionnaire will serve to
24   conserve time. Lowery v. City of Albuquerque, No. CIV 09-0457 JB/WDS, 2012
25   WL 1372273, at *5 (D.N.M. Apr. 11, 2012) (“The Plaintiffs have provided a sound
26   basis for modifying the voir dire process, given the sensitive and complex nature of
27   the issues in the case as well as the time constraints noted at the hearing. The case
28   involves some sensitive issues regarding governmental authority, drug use, and the


                                                4
     Case 5:18-cv-01125-SP Document 203 Filed 01/28/20 Page 7 of 7 Page ID #:5781




 1   health risks associated with the presence of drugs.”).
 2             3. Prospective Jurors May Be Biased Against Awarding Damages
 3         Plaintiffs’ proposed Questionnaire will also assist the Court and counsel in
 4   identifying jurors whose personal opinions and biases may prevent them from fairly
 5   evaluating Plaintiffs’ damages. Biases regarding a juror's thoughts on whether
 6   noncitizens should be able to recover damages in U.S. courts are critical to identify.
 7   Questions regarding how a juror feels about damages are therefore necessary in order
 8   to identify attitudes that may prevent a juror from following the law.
 9 III.    CONCLUSION
10         There can be no better use of judicial time than the careful, in-depth selection
11   of a jury. A juror questionnaire is particularly important in a case involving
12   noncitizen plaintiffs and an excessive force incident that took place in an
13   immigration detention center. For the reasons set forth above, Plaintiffs respectfully
14   ask the Court to grant their application to permit the use of the proposed written jury
15   questionnaire.
16
17   Dated: January 28, 2020          Respectfully submitted,
18
                                      LAW OFFICE OF RACHEL STEINBACK
19                                    LAW OFFICE OF CAROL A. SOBEL
20                                    SCHONBRUN SEPLOW HARRIS & HOFFMAN LLP
                                      LAW OFFICE OF COLLEEN FLYNN
21                                    LAW OFFICE OF MATTHEW STRUGAR
22
23
                                      By:    /s/ Rachel Steinback
24                                           Rachel Steinback
25                                           Attorney for Plaintiff.
26
27
28


                                               5
